Citation Nr: 1039495	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

Entitlement to an initial rating higher than 30 percent for 
service-connected posttraumatic stress disorder (PTSD) with 
depression. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, that granted entitlement to service connection 
for PTSD with depression and assigned an initial disability 
rating of 30 percent, effective from May 16, 2005.  

A separate claim of entitlement to a total rating based on 
individual unemployability was denied by the RO in April 2009.  
No Notice of Disagreement has been submitted with respect to this 
decision, so it is not presently before the Board on appeal.  
However, for the reasons discussed below in the remand portion of 
this decision, the Board finds that a new informal claim for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) has been raised by the Veteran.  

In September 2009, the Veteran testified via videoconference from 
Albany, New York, before the undersigned.  That testimony was 
transcribed and the hearing transcript has been associated with 
the claims file and considered in reaching this Remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.




REMAND

At the hearing conducted in September 2009, the Veteran 
reiterated his previously made assertions that a new VA 
examination is required for purposes of properly evaluating his 
service-connected PTSD with depression.  In essence, the Veteran 
alleges that his February 2006 examination was unduly rushed 
because the examiner was delayed by two hours in arriving for 
work that day, and therefore the clinician needed to rush to 
conduct all of the examinations that were scheduled for the day.  
While the examination report does not look incomplete on its 
face, the Board recognizes that an initial PTSD examination, 
which is what the Veteran was provided at that time, is generally 
scheduled for a much longer period of time on average than other 
mental health examinations.  Further, the Board notes that the 
record reveals that the Veteran has continued to receive ongoing 
mental health treatment since the time the initial PTSD 
examination was conducted in February 2006, so it is unclear 
whether that examination fully reflects the current state of his 
condition.  

Accordingly, in view of the Veteran's assertion that he was not 
provided a full and complete examination, and given the 
significant amount of time that has passed since the February 
2006 examination was conducted, the Board finds that a remand is 
required for purposes of conducting a new and contemporaneous VA 
examination.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain copies of all mental health 
treatment records from the Albany and Castle 
Point, New York, VA Medical facilities from 
March 2009 to the present.  

2.  After all treatment records have been 
obtained, schedule the Veteran for an 
appropriate mental health examination to 
determine the current nature and severity of 
his service-connected posttraumatic stress 
disorder with depression.  The claims folder 
must be made available to the examiner for 
review.  If there have been any periods 
between May 16, 2005, and the present when 
the Veteran's psychiatric symptoms were more 
or less severe, the examiner should so state 
if possible.  All opinions rendered must be 
supported by complete rationale.  In 
addition, the examiner is requested to assign 
a current GAF score.  

3.  Although the Veteran's claim for TDIU was 
denied in April 2009 and no appeal has been 
filed, the Veteran again expressed the belief 
during the September 2009 Board hearing that 
he believes he is entitled to a TDIU rating.  
In view of this informal claim, and given 
that an unemployability claim is part and 
parcel of an increased rating claim, the 
Veteran on remand should be provided with the 
appropriate VA form for purposes of 
submitting a new formal claim for individual 
unemployability.  Any formal claim that is 
submitted should be adjudicated.  

4.  Following the completion of the above, 
the Agency of Original Jurisdiction (AOJ) 
should readjudicate the issue of entitlement 
to a higher initial rating for service-
connected PTSD with depression.  If the claim 
is not granted in full, a Supplemental 
Statement of the Case (SSOC) should be 
provided to the Veteran and his 
representative, and an appropriate period of 
time should be allowed for response before 
the appeal is returned to the Board for 
further consideration.  

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

